F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                              SEP 15 1998
                                    TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                  Clerk

 JOE T. BELL,

          Plaintiff - Appellant,
 v.

 STATE OF OKLAHOMA; STEVEN
 DORCH, Assistant District Attorney,
                                                          No. 98-6260
 Oklahoma County; ASST. D.A.
                                                     (D.C. No. 98-CV-82)
 MORRISON, Assistant District
                                                 (Western District of Oklahoma)
 Attorney, Oklahoma County; JOHN
 DOES, Public Defenders;
 OKLAHOMA COUNTY DISTRICT
 JUDGES, COUNTY CRIMINAL
 DISTRICT JUDGES,

          Defendants - Appellees.


                             ORDER AND JUDGMENT *


Before ANDERSON, McKAY and LUCERO, Circuit Judges.



      Joe T. Bell, appearing pro se, has filed this case pursuant to 42 U.S.C. §

1983, alleging denial of his constitutional rights. Bell is attempting, inter alia, to


      *
         The case is unanimously ordered submitted without oral argument pursuant to
Fed. R. App. P. 34(a) and 10th Cir. R. 34.1.9. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. The court generally disfavors the citation of orders and judgments;
nevertheless, an order and judgment may be cited under the terms and conditions of 10th
Cir. R. 36.3.
hold liable two Oklahoma district attorneys, a judge, and his public defender for

allegedly conspiring to coerce a jury into convicting him of assault with a deadly

weapon and recommending a sentence of fifty years imprisonment. The district

court referred this matter to a magistrate judge, who recommended that the

district court dismiss all claims as frivolous. Bell took issue with this

recommendation only with respect to the claim of jury tampering. The district

court reviewed this claim de novo and proceeded to adopt the magistrate’s

recommendations.

      Failure to object to a magistrate judge’s findings of fact and conclusions of

law waives the right to appeal those issues. See Moore v. United States, 950 F.2d
656, 659 (10th Cir. 1991). The magistrate clearly informed Bell of the

consequences of not making timely objections. See id. (holding waiver applicable

to pro se litigant only when magistrate judge has informed litigant of

consequences of failure to object). Consequently, we only review the district

court’s dismissal of the § 1983 claims of jury tampering against prosecutors,

judge, and public defender.

      The district court dismissed appellant’s claim as frivolous pursuant to 28

U.S.C. § 1915A, adopting the magistrate’s conclusions that the prosecutors and

judge were entitled to absolute immunity for their prosecutorial and judicial

functions, see, e.g., Mireles v. Waco, 502 U.S. 9, 11-12 (1991) (judicial


                                         -2-
immunity); Stump v. Sparkman, 435 U.S. 349 (1978) (judicial immunity); Imbler

v. Pachtman, 424 U.S. 409, 424-25 (1976) (prosecutorial immunity), and that the

public defender is not subject to § 1983 liability because her actions as a defense

attorney are not “under color of state law,” see Polk County v. Dodson, 454 U.S.
312, 325 (1981). Upon review of the facts and applicable law, we affirm for

substantially the reasons set forth by the district court. We consider this appeal

frivolous; therefore it is considered a “prior occasion” for purposes of 28 U.S.C. §

1915(g).

      AFFIRMED. The mandate shall issue forthwith.

                                       ENTERED FOR THE COURT



                                       Carlos F. Lucero
                                       Circuit Judge




                                         -3-